Based on our review of the record, we conclude that the guilty
                plea agreement should be approved. See SCR 113(1). Wade is suspended
                from the practice of law for one year. Wade shall pay in full all liens as
                agreed to and pay the State Bar's bill of costs within 90 days of receiving
                it. Wade shall comply with SCR 116 if he desires to be reinstated to the
                practice of law in Nevada after completing his suspension. The parties
                shall comply with the applicable provisions of SCR 115 and SCR 121.1.
                            It is so ORDERe
                                         av


                                                                   CA.
                                        Gibbons


                                                             /jcn,,                 , J.
                                                          Hardesty


                                                                                    , J.
                                                                   as




                                                          Saitta




                cc:   David Clark, Bar Counsel
                      Stanley E. Wade, Jr.
                      Jeffrey R. Albregts, Chair, Southern Nevada Disciplinary Board
                      Kimberly Farmer, Executive Director, State Bar of Nevada
                      Perry Thompson, Admissions Office, U.S. Supreme Court




SUPREME COURT
        OF
     NEVADA
                                                     2
(0) 1947A